USCA11 Case: 22-10117      Date Filed: 10/28/2022      Page: 1 of 4




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                  ____________________

                         No. 22-10117
                   Non-Argument Calendar
                  ____________________

GENARO LOTZIN,
                                                        Petitioner,
versus
U.S. ATTORNEY GENERAL,


                                                       Respondent.


                  ____________________

            Petition for Review of a Decision of the
                 Board of Immigration Appeals
                   Agency No. A201-234-320
                   ____________________
USCA11 Case: 22-10117         Date Filed: 10/28/2022      Page: 2 of 4




2                       Opinion of the Court                  22-10117


Before ROSENBAUM, JILL PRYOR, and ANDERSON, Circuit
Judges.
PER CURIAM:
       Genaro Lotzin seeks review of the Board of Immigration Ap-
peals’ (“BIA”) final order adopting and affirming the Immigration
Judge’s (“IJ”) denial of his application for cancellation of removal.
He argues that the BIA erroneously relied on Matter of J-J-G-, 27
I&N Dec. 808 (BIA 2020), as additional support for denying his ap-
plication because Matter of J-J-G- did not exist at the time of the IJ’s
decision.
       We review only the decision of the BIA, except to the extent
that the BIA expressly adopted or explicitly agreed with the opinion
of the IJ. Ayala v. U.S. Att’y Gen., 605 F.3d 941, 947-48 (11th Cir.
2010). We review the BIA’s legal determinations and interpreta-
tions of statutes de novo. Castillo-Arias v. U.S. Att’y Gen, 446 F.3d
1190, 1195 (11th Cir. 2006).
        The Immigration and Nationality Act (“INA”) § 240A(b), 8
U.S.C. § 1229b(b), provides that the Attorney General may cancel
the removal of a non-permanent resident alien if that alien, inter
alia, “establishes that removal would result in exceptional and ex-
tremely unusual hardship to the alien’s spouse, parent, or child,
who is a citizen of the United States.” INA § 240A(b),
8 U.S.C. § 1229b(b).
USCA11 Case: 22-10117         Date Filed: 10/28/2022    Page: 3 of 4




22-10117               Opinion of the Court                         3

       Pursuant to INA § 242(a)(2)(B)(i), 8 U.S.C. 1252(a)(2)(B)(i),
we do not have jurisdiction to review “any judgment regarding the
granting of” cancellation of removal. INA § 242(a)(2)(B),
8 U.S.C. 1252(a)(2)(B). However, we retain jurisdiction to review
legal and constitutional questions related to cancellation of re-
moval. INA § 242(a)(2)(D), 8 U.S.C. 1252(a)(2)(D); Flores-Alonso
v. U.S. Att’y Gen., 36 F.4th 1095, 1099 (11th Cir. 2022).
       Nevertheless, even when a petition for review raises a legal
or constitutional claim, we lack jurisdiction to review the claim if
the BIA denied relief on an alternative, independent basis that is
unreviewable. Malu v. U.S. Att’y Gen, 764 F.3d 1282, 1290-91 (11th
Cir. 2014) (noting that we could not review the otherwise-review-
able question of law because doing so would result in “an advisory
opinion” that could not change the judgment because of the unre-
viewable alternative basis of denial). We also lack jurisdiction to
consider a claim raised in a petition for review unless the petitioner
has exhausted his available administrative remedies. INA
§ 242(d)(1), 8 U.S.C. § 1252(d)(1); Amaya-Artunduaga v. U.S. Att’y
Gen, 463 F.3d 1247, 1250 (11th Cir. 2006). A petitioner fails to ex-
haust his administrative remedies when he “neglect[s] to assert an
error before the BIA that he latter attempts to raise before us.”
Jeune v. U.S. Att’y Gen, 810 F.3d 792, 800 (11th Cir. 2016).
      In Matter of J-J-G-, the BIA dismissed an appeal from an IJ’s
denial of, inter alia, a cancellation of removal application on
grounds that the applicant failed to show exceptional and
USCA11 Case: 22-10117         Date Filed: 10/28/2022     Page: 4 of 4




4                       Opinion of the Court                 22-10117

extremely unusual hardship to qualifying relatives. Matter of J-J-G-
, 27 I.&N. Dec. at 810-15.


        Here, we lack jurisdiction to review Lotzin’s petition. The
BIA’s express adoption of the IJ’s decision constituted an alterna-
tive, independent basis for denying Lotzin’s cancellation of re-
moval application, because the BIA first adopted the IJ’s reasoning
and then later concluded that Matter of J-J-G- provided “further
support” for the denial. Because the IJ’s finding of insufficient hard-
ship is unreviewable (and unchallenged), this Court lacks jurisdic-
tion to review Lotzin’s otherwise-reviewable legal challenge to the
BIA’s reliance on Matter of J-J-G-. Moreover, to the extent that
Lotzin argues that Matter of J-J-G- announced new requirements
for hardship, such that it undercut the IJ’s hardship finding, he
failed to exhaust this argument before the BIA. Matter of J-J-G- was
issued a year before Lotzin filed his brief to the BIA, and if he
wished to argue that Matter of J-J-G- changed the hardship require-
ments and required a remand, he could have made that argument
to the BIA, but did not so do. Accordingly, we dismiss Lotzin’s
petition for review.
       PETITION DISMISSED.